Citation Nr: 0033175	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Raynaud's disease and 
traumatic arthritis to the hands, claimed as secondary to 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
June 1968.  This matter comes to the Board of Veteran's 
Appeals (Board) from an April 1998 rating decision of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for Raynaud's disease 
and traumatic arthritis of the hands.


REMAND

Service records document his service in Alaska for a period 
of about a year.  Service medical records, including at 
discharge, contain no mention of complaints of hand or finger 
symptoms, and do not show any diagnosis of Raynaud's disease, 
frostbite, or other cold injury residuals.  

The veteran initially claimed benefits based on residuals of 
frostbite to the hands in August 1997, at which time he 
denied post-service treatment; in an October 1997  statement, 
he indicated he had not been able to afford medical 
treatment.

There is thus no post-service record of medical treatment 
until December 1997 when the veteran sought treatment at the 
El Paso VA Medical Center.  Upper extremity arterial 
examination performed at a VA facility in December 1997 
revealed no evidence of upper extremity arterial 
insufficiency.  In January 1998 the veteran complained of 
numbness, tingling and color changes in his hands when 
exposed to cold weather.  In connection with a VA examination 
in February 1998, the veteran gave a history of having had 
frostbite in the 1960s; the diagnoses included Raynaud's 
disease and post traumatic arthritis of the hands.

In February 1999, the veteran claimed that his condition 
resulted from being stationed in Alaska in 1960 and his 
exposure to very cold temperatures with only leather gloves 
as hand coverings.  He claims that the availability of in-
service medical treatment was limited and that the medic 
showed a lack of interest in his complaints of hand pain.  In 
May 1999, the veteran stated that the medic was an Air Force 
sergeant "who apparently did not take [his case] very 
seriously."  

During a hearing at the Waco RO in October 1999 the veteran 
testified that he had not realized the significance of his 
in-service injury.  He stated that over the years he has had 
"poor circulation" and that his hands get cold easily and 
cause pain.  He employed several methods to deal with his 
symptoms such as wearing gloves and using pocket warmers.  He 
stated that the pain, tingling and other symptoms grew more 
severe and increasingly frequent as he aged.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ (2000) (to 
be codified as 38 U.S.C. § 5103A), VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claimant's claim.  This includes assistance 
in obtaining a medical opinion when such opinion is necessary 
to make a decision on a claim.  VA medical records from 
January and February 1998 mention a history of frostbite in 
service as recounted by the veteran.  However, neither VA 
outpatient reports or the report of VA medical examination 
provides an opinion as to the likelihood that the veteran's 
present diagnosis of Raynaud's disease and traumatic 
arthritis to the hands was caused by in-service frostbite.  
The record is thus insufficient for Board adjudication at 
this time and remand to obtain a medical opinion is 
necessary.

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
the case is remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000) is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations and 
General Counsel precedent opinions.  

2.  In any case, the RO should schedule 
the veteran for another VA medical 
examination to determine the likelihood 
that the currently-diagnosed Raynaud's 
disease and post traumatic arthritis of 
the hands is causally related to his in-
service frostbite/cold exposure.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic testing 
deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner is 
requested to provide a rationale for 
conclusions reached as to etiology of the 
veteran's claimed hand disorder.

3.  Regarding the examination ordered 
above, a copy of the letter from the RO 
to the veteran informing him of the 
scheduled examination and of the 
provisions of 38 C.F.R. § 3.655 (2000), 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  If he fails to 
report for an examination, the RO should 
give him and his representative an 
opportunity to provide an explanation as 
to why he failed to appear.  The RO 
should review any submission from the 
veteran or his representative and 
determine whether good cause is indicated 
for any failure to appear.  If the RO 
determines that good cause is not shown, 
then the provisions of 38 C.F.R. § 3.655 
should be considered in connection the 
claim.  If the RO determines that good 
cause is shown, then the relevant 
examination should be rescheduled.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of service connection for 
Raynaud's disease and traumatic arthritis of the hands.  If 
the benefit sought on appeal remains denied the veteran and 
his representative should be furnished a supplemental 
statement of the case and be given the opportunity to 
respond.  The case should then be returned to the Board.  

The veteran has the right to submit additional evidence 
and/or argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
J. F. Gough
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

